El Juez Asociado Señor Córdova D Ávila,
emitió la opinión del tribunal..
.. Barbarino Fuentes Alvarez, declarado culpable del delito de adulteración de leche por la Corte de Distrito de Aguadilla, imputa al tribunal inferior el error único de haberse equivo-*115cado en la apreciación de la prueba. En la acusación, formu-lada por el fiscal, se alega que Barbarino Fuentes, como dueño, y Pascual Hernández como conductor, maliciosa, voluntaria y criminalmente poseían, transportaban y conducían para ía venta y consumo humano, leche de vaca, cuyo líquido estaba adulterado con agua añadida artificialmente. Se alega ade-más que el acusado apelante había sido anteriormente decla-rado culpable por el mismo delito.
Es un hecho aceptado por la defensa que la leche ocupada a Pascual Hernández resultó adulterada. No hay duda al-guna de que este acusado transportaba leche para el consumo humano. Arguye la defensa que la leche ocupada a Pascual Hernández no pertenecía al acusado Fuentes ni era trans-portada por éste. Para probar esta alegación el acusado pre-sentó dos testigos: el propio Pascual Hernández y Casildo Acevedo. El primero declara que fué denunciado y se declaró culpable, que la leche que le fué ocupada por el inspector de Sanidad Ramón Salgado pertenecía a Casildo Acevedo, a quien se la compró en el camino; que traía cuatro garrafo-nes de leche ese día y que tres de ellos pertenecían a Barba-rino Fuentes, y el otro garrafón venía vacío y lo llenó en el camino con la leche que le compró a Casildo Acevedo para revenderla; que esa leche era para el consumo público y que el porrón donde la conducía, no estaba rotulado y no decía “B. Fuentes”. A preguntas del juez, contestó este testigo que cuando le ocuparon la leche no le llamó la atención al inspector para que no confundiera los porrones de Barbarino Fuentes con el porrón de donde se extrajo la leche que resultó adulterada, porque el inspector no le preguntó nada; que son cuatro los porrones de Barbarino y que ese día no llenaron nada más que tres. Casildo Acevedo declara que tenía leche para la venta y que allá por el 9 de octubre de 1931 vendió a Pascual Hernández doce litros de leche; que esta leche la mandó a Pascual Hernández con el peón de su casa; que Pas-cual Hernández es conductor del Sr. Fuentes y vació la leche en un pote de éste; que la leche estaba buena cuando la *116vendió a Pascual Hernández; qne éste no vino a su casa a buscar la leche; que hay un camino que queda cerca de su casa, por donde tenía que pasar dicho Pascual Hernández, y allí fué donde se efectuó la entrega.
El inspector de sanidad Ramón Salgado declara que sor-prendió a Pascual Hernández mientras conducía varios jarros de leche y que de uno de esos jarros extrajo la leche que re-sultó adulterada; que el conductor de esa leche, Pascual Her-nández, está reconocido en la oficina de sanidad como conductor de Barbarino Fuentes, quien tiene archivado en dicha oficina un affidavit haciendo constar que Pascual Hernández era conductor de la leche de su propiedad; que los envases que traía ese día Pascual Hernández estaban rotulados de este modo: “Leche pura de vaca, propiedad de B. Fuentes, Borinquen”; que éste era el rótulo del envase de donde ex-trajo las muestras de leche.
No se alega por el acusado que la corte inferior actuara mo-vida por pasión, parcialidad o prejuicio. Se le acusa de haber cometido un grave error en la apreciación de la prueba. A nuestro juicio la prueba aportada es bastante para sostener la sentencia dictada por la corte inferior declarando culpable al acusado. La defensa aceptó que Barbarino Fuentes tenía archivado en las oficinas del Departamento de Sanidad un affidavit según el cual Pascual Hernández estaba encargado de conducir la leche de la propiedad del primero. Los porro-nes que conducía Pascual Hernández estaban rotulados con el nombre de B. Fuentes. Si como afirma este testigo la leche ocupada por el inspector de sanidad fué comprada a Casildo Acevedo, no se explica que permaneciera mudo, sin llamar la atención a dicho inspector para que no atribuyera la propie-dad de la leche a quien no era su legítimo dueño. Este tes-tigo declara primeramente a preguntas de la defensa que eran tres los porrones de Barbarino Fuentes. Luego, a preguntas del juez, dice que eran cuatro, pero que ese día no se llenaron más que tres. El envase vacío se lo dió el acusado al testigo para que comprara leche por su cuenta. También dice Pas-*117cual Hernandez que el .porrón de donde se tomó la leche no llevaba rótulo alguno. Copiamos de la declaración del testigo mientras respondía al interrogatorio del fiscal:
“P. — ¿Para qué era esa leche?
“R. — Para el consumo público.
“P. — Y el porrón donde venía esa leche, ¿no estaba rotulado?
“R. — Ese no venía rotulado.
“P. — Ese porrón ¿no decía B. Fuentes?
“R. — -No, señor.
“P. — ¿Usted era conductor de leche en esa época de quién?
“R. — De Barbarino Fuentes.”
Esta declaración está en conflicto con el testimonio del inspector de sanidad, quien afirma que el porrón de donde se extrajo la leche tenía inscrito el nombre del acusado B. Fuentes.
Casildo Acevedo declara que Pascual Hernández vació la leche en un pote del Sr. Fuentes, y esto lo dice después de haber afirmado que mandó la leche con un peón y que Pas-cual Hernández no fué a buscarla a su casa. De modo que este testigo, que dice haber vendido doce litros de leche a Pascual Hernández, aparece presenciando, puesto que dice que lo sabe, cuando esta leche se vació en el porrón, a pesar de que la misma fué enviada a su destino con uno de sus peones. La corte inferior no creyó el testimonio de estos testigos. Y hay que convenir en que estuvo acertada. La prueba, apreciada en conjunto, está demostrando claramente la culpabilidad del acusado.

Dehe confirmarse la sentencia apelada.